ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_12_EN.txt. 340



                DECLARATION OF JUDGE IWASAWA



   Right of peoples to self-determination — Free and genuine expression of the will
of the people concerned — Principle of territorial integrity — Discretion to give an
advisory opinion — Principle of consent in judicial settlement.


  1. I agree with the conclusions drawn by the Court in the operative
part of the present Advisory Opinion. As certain aspects of the Court’s
reasoning in reaching those conclusions may not be suﬃciently clear, I
oﬀer my understanding of the reasoning. At the same time, I wish to elab-
orate upon my reasons for supporting the conclusions.

   2. The Court is the principal judicial organ of the United Nations.
According to its consistent jurisprudence, “[t]he Court’s Opinion is given
not to the States, but to the organ which is entitled to request it; the reply
of the Court . . . represents its participation in the activities of the Orga-
nization, and, in principle, [a request] should not be refused” (Interpreta-
tion of Peace Treaties with Bulgaria, Hungary and Romania, First Phase,
Advisory Opinion, I.C.J. Reports 1950, p. 71), and “only ‘compelling rea-
sons’ could lead it to such a refusal . . . There has been no refusal, based
on the discretionary power of the Court, to act upon a request for advi-
sory opinion in the history of the present Court.” (Legality of the Threat
or Use of Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I),
p. 235, para. 14.)
   3. In the present proceedings, the Court observes that
      “the opinion has been requested on the matter of decolonization
      which is of particular concern to the United Nations. The issues raised
      by the request are located in the broader frame of reference of decol-
      onization, including the General Assembly’s role therein, from which
      those issues are inseparable.” (Advisory Opinion, para. 88.)

The Court thus concludes that to give the opinion requested would not
have the eﬀect of circumventing the principle of consent by a State to the
judicial settlement of its dispute with another State (para. 90).
   4. The dynamic of decolonization is the right of peoples to self-
determination, a cardinal element of which is the free and genuine expres-
sion of the will of the people concerned. The Court stressed this point in
1975, stating that “the application of the right of self-determination
requires a free and genuine expression of the will of the peoples con-
cerned” (Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 32,
para. 55).

249

341           separation of the chagos (decl. iwasawa)

   5. In response to Question (a), the Court concludes that the process of
decolonization of Mauritius was not lawfully completed in 1968 (Advi-
sory Opinion, para. 174). In my understanding, the Court draws this con-
clusion on two grounds: ﬁrst, that the detachment of the Chagos
Archipelago was not based on the free and genuine expression of the will
of the people concerned (para. 172); and, second, that the detachment
was contrary to the principle of territorial integrity (see paragraph 173).

   6. While the lack of the free and genuine expression of the will of the
people is in itself a reason for the Court’s conclusion (para. 172), it also
forms the basis of the Court’s ﬁnding concerning the principle of territo-
rial integrity. The Court conﬁrms that any detachment by the administer-
ing Power of part of a non-self-governing territory, “unless based on the
freely expressed and genuine will of the people of the territory concerned”,
is contrary to the principle of territorial integrity (para. 160). The princi-
ple of territorial integrity applies to a non-self-governing territory form-
ing one territorial unit. In these proceedings, the Court ﬁnds that at the
time of its detachment from Mauritius in 1965, the Chagos Archipelago
was an integral part of that non-self-governing territory (para. 170).
There have been cases in which either a part of a non-self-governing ter-
ritory was separated or a non-self-governing territory was split into more
than one State. A separation or split of a non-self-governing territory is
not contrary to the principle of territorial integrity as long as it is based
on the free and genuine will of the people concerned. Paragraph 173 of
the Opinion suggests that, in the case of Mauritius, the detachment of the
Chagos Archipelago was contrary to the principle of territorial integrity
because it was not based on the free and genuine will of the people con-
cerned.
   7. In response to Question (b), the Court highlights the obligations of
the United Kingdom and all Member States under international law
relating to decolonization.
   8. As a result of its detachment from Mauritius, the Chagos Archipel-
ago was incorporated into a new colony of the United Kingdom known
as the BIOT. Thus, the Chagos Archipelago is to be regarded as a
non-self-governing territory in accordance with Chapter XI (Declaration
regarding Non-Self-Governing Territories) of the Charter of the
United Nations, even though the United Kingdom has not submitted
information under Article 73 (e) of the Charter. As the administering
Power, the United Kingdom has international obligations with respect to
the Chagos Archipelago, including an obligation to respect the right of
peoples to self-determination and obligations arising from Chapter XI of
the Charter. In the present proceedings, it follows from these obligations
that the United Kingdom has an obligation to bring to an end its contin-
ued administration of the Chagos Archipelago as rapidly as possible.
   9. As the right of peoples to self-determination has an erga omnes
character (East Timor (Portugal v. Australia), Judgment, I.C.J. Reports
1995, p. 102, para. 29; Legal Consequences of the Construction of a Wall

250

342           separation of the chagos (decl. iwasawa)

in the Occupied Palestine Territory, Advisory Opinion, I.C.J. Reports
2004 (I), p. 172, para. 88), all States have the duty to promote its realiza-
tion and to render assistance to the United Nations in carrying out its
responsibilities to implement that right (Declaration on the Principles of
International Law concerning Friendly Relations and Co-operation
among States, General Assembly resolution 2625 (XXV)). In the present
proceedings, it follows from this duty that all Member States have an
obligation to co-operate with the United Nations in order to complete the
decolonization of Mauritius (Advisory Opinion, para. 180).



   10. In its Advisory Opinion, the Court states that the decolonization of
Mauritius should be completed “in a manner consistent with the right of
peoples to self-determination” without elaboration (para. 178). It empha-
sizes that “[t]he modalities necessary for ensuring the completion of the
decolonization of Mauritius fall within the remit of the United Nations
General Assembly, in the exercise of its functions relating to decoloniza-
tion” (para. 179). Thus, the Court neither determines the eventual legal
status of the Chagos Archipelago, nor indicates detailed modalities by
which the right to self-determination should be implemented in respect of
the Chagos Archipelago. The Court gives an opinion on the questions
requested by the General Assembly to the extent necessary to assist the
General Assembly in carrying out its function concerning decolonization.
Giving the opinion in this way does not amount to adjudication of a ter-
ritorial dispute between the United Kingdom and Mauritius. For these
reasons, I agree that to give the opinion requested does not have the eﬀect
of circumventing the principle of consent by a State to the judicial settle-
ment of its dispute with another State (para. 90).

                                               (Signed) Yuji Iwasawa.




251

